Title: From George Washington to Jean-Baptiste-Joseph, comte de Laumoy, 16 August 1782
From: Washington, George
To: Laumoy, Jean-Baptiste-Joseph, comte de


                  
                     sir
                     Head Quarters 16th Augst 1782
                  
                  I have been informed by Letter from the Count de Rochambeau, as well as by yours of the 14th, that your Exchange has taken place.
                  You have Sir my sincere Congratulations on this Event, which cannot but be very agreeable to you.
                  You will probably have some Concerns to attend to in Phila. before you leave that City—as soon as those are adjusted, you will please to proceed to & join the Army under my immediate Command.  I am sir Your most Obedt Servant.
                  
               